18-13132-mg   Doc 1   Filed 10/17/18   Entered 10/17/18 13:04:01   Main Document
                                       Pg 1 of 5
18-13132-mg   Doc 1   Filed 10/17/18   Entered 10/17/18 13:04:01   Main Document
                                       Pg 2 of 5
18-13132-mg   Doc 1   Filed 10/17/18   Entered 10/17/18 13:04:01   Main Document
                                       Pg 3 of 5
18-13132-mg   Doc 1   Filed 10/17/18   Entered 10/17/18 13:04:01   Main Document
                                       Pg 4 of 5
18-13132-mg   Doc 1   Filed 10/17/18   Entered 10/17/18 13:04:01   Main Document
                                       Pg 5 of 5
